May 27, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Burwell et al (U.S. Patent Application Publication No. 2015/0250319 A1) in view of Machael et al (U.S. Patent No. 9,332,851 B2).



    PNG
    media_image1.png
    232
    186
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    238
    171
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    193
    271
    media_image3.png
    Greyscale

As for claim 1, Burwell et al teach a chair back assembly, the chair back assembly comprising:
an outer frame defining an open central region and being formed of a frame material;
an inner frame 531 coupled to the outer frame defining a central longitudinal axis and a central latitudinal axis, the inner frame extending across the open central region of the outer frame, the inner frame formed of a web material including a crossing-pattern of inner frame elements that define a plurality of closed cells that are symmetric in shape about the central longitudinal axis of the inner frame, the frame material being relatively more rigid than the web material; and
a foam layer 508 enveloping the outer frame and the inner frame and filling the closed cells of the inner frame.
As for claim 2, Burwell et al teach that the inner frame elements include a first vertical frame element and a second vertical frame element (see the three vertical elements that are not labeled in Fig. 4), such that the plurality of closed cells define a first vertical zone, a second vertical zone, and a third vertical zone, the first vertical zone being separated from the second vertical zone by the first vertical frame element and the second vertical zone being separated from the third vertical zone by the second vertical frame element.
As for claim 4, Burwell et al teach that the inner frame elements include a plurality of horizontal frame elements such that the plurality of closed cells define a plurality of horizontal zones separated by the plurality of horizontal frame elements.
As for claim 5, Burwell et al teach a first set of the plurality of horizontal frame elements extends across a width of the inner frame with an upward curvature and a second set of the plurality of horizontal frame elements extends across a width of the inner frame with a downward curvature, the first set being located on an upper portion of the inner frame and the second set being located on a lower portion of the inner frame.
As for claim 6, Burwell et al teach  that a mid-region of the inner frame defines a saddle-shape.
As for claim 7, Burwell et al teach that at least a majority of the plurality of closed cells is generally quadrilateral in shape.
As for claim 8, Burwell et al teach that the frame material is glass-reinforced nylon (see paragraph [0282] where it reads “…..the frame may be formed of 30% glass fibre reinforced PET”).
As for claim 10, Burwell et al teach that the inner frame and the outer frame are coupled together.
As for claim 11, Burwell et al teach that the outer frame includes a first side, a second side, a top and a bottom defining a continuous perimeter encircling the open central region.
Burwell et al do not teach that the width of the plurality of closed cells on at least one side of the chair back assembly consistently decrease from a top surface to a bottom surface of the chair back assembly nor do they teach that the first and second frame elements diverge from one another in a downward direction from a top of the inner frame element toward a bottom of the inner frame, such that the first and third vertical zones decrease in width in a downward direction from a top of the inner frame element toward a bottom of the inner frame.
    PNG
    media_image4.png
    319
    617
    media_image4.png
    Greyscale

Machael et al all teach the concept of a plurality of closed cells that are defined by a width, and the width of the plurality of closed cells on at least one side of the chair back assembly consistently decrease from a top surface to a bottom surface of the chair back assembly.  Machael et al also teach frame elements that diverge from one another in a downward direction from a top of the inner frame element toward a bottom of the inner frame, such that the first and third vertical zones decrease in width in a downward direction from a top of the inner frame element toward a bottom of the inner frame.   It would have been obvious and well within the level of ordinary skill in the art to vary the width of the closed cells, such as to make the closed cells at the top of the chair back wider than the closed cells toward the bottom of the chair back, since the varyng width and/or sizes of the closed cells would provide varying flexibilities in different regions of the chair back which in turn would  increase or lessen the amount of support in the desired regions to increase or maximize comfort in specific areas of the chair back for a person seated in the chair.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burwell et al (U.S. Patent Application Publication No. 2015/0250319 A1) in view of Machael et al (U.S. Patent No. 9,332,851 B2), as applied to claim 1 above, and further in view of DiBattista et al (U.S. Patent No.  6,783,184 B2).
Burwell et al in view of Machael et al teach the structure substantially as claimed but does not teach that the web material is thermoplastic vulcanizate.

    PNG
    media_image5.png
    220
    254
    media_image5.png
    Greyscale

However, DiBattista et al teaches the use of thermoplastic vulcanizate to make a flexible cushion.  It would have been obvious and well within the level of ordinary skill in the art to make the web, as taught by Burwell et al in view of Machael et al, out of thermoplastic vulcanizate since it is good alternative to more expensive elastomers and because it provides excellent elastomeric performance including relatively high tensile strength, high elastic recovery as well as good dimensional stability and excellent resistance to UV ageing, ozone and weathering.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636